DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to as being dependent upon itself. Thus claim 3 has not been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4-11, and 13-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to require “the an ETC coating”, rendering the claim unclear as to whether the ‘ETC coating’ is referencing the ETC coating in the preamble, or is referencing another ETC coating.
Claim 9 has been amended to require “a layer of a high refractive index material H”.  It is unclear as to whether the ‘high refractive index material H’ is intending to refer to the ‘high refractive index material H’ from claim 7, or a distinct high refractive index material H.
Claim 10 recites the limitations "the silicon atom" and “the carbon chain”.  There is insufficient antecedent basis for these limitations in the claim.
Claim 15 has been amended to require ‘a chemically strengthened aluminosilicate glass having a depth of layer greater than 14 m’. It is unclear as to whether the ‘depth of layer’ is intended to mean a thickness of the glass substrate, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 10-11, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2010/0173149) in view of Seeser et al (US Patent No. 5,879,519) and Amin et al (US 2009/0197048).
With respect to claims 1, 4, 6, and 9, Hung discloses a process for vacuum depositing a multi-layer coating comprising anti-reflection, anti-static, and anti-smudge properties onto a glass substrate (abstract; para 0021), wherein the process comprises introducing the glass substrate into an in-line sputtering apparatus (para 0021), with figs. 1-2 depicting the glass substrate [S] has first and second surfaces with a thickness 
However Hung is limited in in that specifics of the in-line sputtering apparatus are not specifically suggested.
Seeser teaches in fig. 22 a method of using an in-line sputtering apparatus [80] to coat a glass plate (i.e. substrate) [96] that is horizontally-oriented under a pressure of 10-6 torr in a coating chamber [82] to repeatedly deposit metal oxide layers to form a multi-layer coating (col. 19, lines 5-50; col. 20, lines 35-67; col. 21, lines 1-11). Seeser further teaches that additional deposition devices are positioned along conveyor in the coating chamber [82] when needed/desired in combination with deposition devices depicted in fig. 22 (col. 22, lines 4-7 and 31-39), wherein one such additional deposition device is a thermal evaporation source (col. 22, lines 62-67; col. 23, lines 1-49), and therefore the in-line sputtering apparatus [80] in fig. 22 allows deposition of optical coatings and additional coatings (such as ETC coatings) to be deposited in the coating chamber [82] without breaking vacuum due to load locks [87]-[89],[91] before removing the substrate from the coating chamber [82](col. 19, lines 21-55). Seeser cites the advantage of the in-line sputtering apparatus as satisfying stringent requirements of depositing optical coatings (col. 1, lines 19-29).
It would have been obvious to one of ordinary skill to use the in-line sputtering apparatus of Seeser as the in-line sputtering of Hung to gain the advantage of depositing metal oxide layers that satisfy stringent requirements of optical coatings.

Amin teaches applying an anti-reflective fluorine-doped silica layer (i.e. capping layer) with a coating of a fluorine terminating group comprising an adsorbed fluorocarbon-based amphiphobic material for anti-smudge function from skin oils of a fingerprint in addition to abrasion resistance (abstract; para 0009 and 0012-0014). Amin further teaches that the adsorbed fluorocarbon-based amphiphobic material is deposited by a variety of methods such as vapor coating, spraying, or dipping, followed by post-treating at a temperature 40-100oC for 1 hour to dry and cure (i.e. cross-link molecules) (para 0031). Amin cites the advantages of the anti-reflective fluorine-doped silica layer with the coating of fluorocarbon-based amphiphobic material as enhancing damage resistance and amphiphobic properties in addition to scratch resistance having minimal fingerprint adherence and ease of fingerprint removal (para 0029 and 0037-0038).
It would have been obvious to one of ordinary skill in the art to incorporate the anti-reflective fluorine-doped silica layer with the coating of fluorocarbon-based amphiphobic material of Amin as the fluorocarbon of the combination of references to gain the advantages of enhancing damage resistance and amphiphobic properties in addition to scratch resistance having minimal fingerprint adherence and ease of fingerprint removal.
With respect to claim 7, modified Hung further discloses the optical coating [1]-[6] comprises alternating layers of a high refractive index material (i.e. layers [1],[3],[5]) 
With respect to claim 8, modified Hung further discloses a number of coating periods is 7 for the multilayer coating (figs. 2-3; para 0032-0039), wherein the multilayer coating [M] has a thickness within the claimed range of about 100-2000 nm (para 0032-0039).
With respect to claim 10 and 17, Amin further teaches the adsorbed fluorocarbon-based amphiphobic material comprises perfluoropolyether silane (para 0012-0014).
With respect to claim 11, modified Hung further disclose the ETC layer [7] has a thickness of about 5-10 nm (fig. 3; para 0039).
With respect claims 13-15, Amin further teaches the glass substrate comprises a chemically strengthened aluminosilicate glass coated with an abrasion wear resistant coating and at least one optical coating deposited (abstract; para 0005), wherein the chemically strengthened aluminosilicate glass has a compressive stress of at least 600 MPa, a depth of layer of greater 20 m, and a thickness of at least 0.3 mm (abstract; para 0059).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2010/0173149), Seeser et al (US Patent No. 5,879,519), and Amin et al (US 2009/0197048) as applied to claim 4 above, and further in view of Myli et al (US 2006/0118408).
With respect to claim 5, the combination of references Hung, Seeser, and Amin is cited as discussed for claim 4. However the combination of references is limited in 
Myli teaches in fig. 7 a glass substrate [10] in an in-line sputtering apparatus for depositing at least one optical coating via sputter sources [660A] or [660B] at a distance [VD3] of 3.75 inches (95.25 mm) para 0128 and 0252).
It would have been obvious to one of ordinary skill to use the distance of Myli for the particular distance of the combination of references since the combination of references fails to specify the particular distance, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Myli has shown success in a method for using an in-line sputtering apparatus to sputter deposit optical coatings onto glass substrates.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hung (US 2010/0173149), Seeser et al (US Patent No. 5,879,519), Amin et al (US 2009/0197048) as applied to claim 1 above, and further in view of Umehara (DE 19509440).
With respect to claim 16, the combination of references Hung, Seeser, and Amin is cited as discussed for claim 1. However the combination of references is limited in that while the glass substrate is horizontally-oriented for sputter deposition and thermal evaporation (Seeser, fig. 22), the glass substrate being reoriented in the coating chamber to be vertically-oriented prior to the ETC coating is not suggested.
Umehara teaches a sputtering apparatus that has a substrate loaded horizontally into a coating chamber of the sputtering apparatus for coating, and once in the coating chamber horizontally, the substrate is then reoriented vertically for sputter deposition (abstract; fig. 5). Umehara cites the advantage of loading the substrate horizontally into 
It would have been obvious to one of ordinary skill in the art to load the glass substrate horizontally in the coating chamber taught by the combination of references, and then reorient the glass substrate vertically in the coating chamber as taught by Umehara prior to sputter depositing of the optical coating and thermal evaporation of the ETC coating of the combination of references to gain the advantage of reducing foreign particles in the optical coating and ETC coating.

Response to Arguments
Applicant’s Remarks on p. 5-9 filed 1/14/2021 are addressed below.

Drawing Objections
Claim 12 has been canceled; the objection is withdrawn.

112 Rejections
Claim 1 has been amended to clarify ‘at least one optical coating’; this previous 2nd paragraph rejection is withdrawn.
Claims 1 and 3 have been amended to clarify ‘glass substrate’ and claim 2 has been canceled; these previous 2nd paragraph rejections are withdrawn.
Claim 7 has been amended to provide antecedent basis; this previous 2nd
Claim 9 has been amended to clarify ‘high refractive index material H’; this previous 2nd paragraph rejection is maintained for the new reasoning given above in the rejection.
Claim 10 has been amended by deleting the term “its”; this previous 2nd paragraph rejection is withdrawn.
On p. 5, Applicant argues that ‘the silicon atom’ clearly refers to the ‘Si’ in the formula required by claim 10, thus claim 10 does not lack antecedent basis.
The Examiner respectfully disagrees as the claimed formula contains open-ended language, and thus the ‘Si’ is not clearly and unambiguously directed to ‘the silicon atom’ so as to avoid antecedent basis; this previous 2nd paragraph rejection is maintained.
Claim 12 has been canceled; the previous 2nd paragraph rejections are moot.
On p. 5-6, Applicant provides an explanation with support by US 2012/0052271 for ‘depth of layer’ is a known term for a chemically strengthened aluminosilicate glass.
The Examiner respectfully disagrees for the following two reasons: First, Applicant’s Specification does not reference US 2012/0052271 as being ‘incorporated herein by reference’; thus the relevance between US 2012/0052271 and the present application is unclear. Second, US 2012/0052271 is directed to adding lithium to aluminosilicate glass for ion exchange, whereas the present claims do not require any specific addition to the aluminosilicate glass other than a general recitation of ‘chemically strengthened’; thus US 2012/0052271 does not appear to be readily applicable to the present application to define ‘depth of layer’ as required by the claim without further explanation by Applicant.
Claim 16 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.

103 Rejections
Applicant’s arguments on p. 6-8 with respect to claims 1 and 15 have been considered but are moot because the arguments do not apply to the new combination of references being applied in the current rejection.
	
Double Patenting Rejections
A Terminal Disclaimer was filed on 1/14/2021 and approved on 1/17/2021; this rejection is withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794